DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).Claim 4 recites “test image comprises a plurality of sub-test images having different gray scale values, and the sub-test images are projected sequentially” where test image having a plurality of sub-test images having different gray scale values needs to be shown with proper labeling.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claims 4, 12, the limitation “the test image comprises a plurality of sub-test images having different gray scale values, and the sub-test images are projected sequentially” is indefinite. Which plurality of sub-test images having different gray scale values the Applicant is referring to and how the sub-test images are projected sequentially? Is this done using Pulse Width Modulation (PWM)? A review of description (PGPUB [0047]) reveals a repeat of the claim language.
Claims 5, 13 is rejected as being dependent on claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ioka et al. (US 2005/0103976 A1; Ioka).
As of claim 1, Ioka teaches a projection system 11 [fig 1], the projection system comprising a projection target 8 (screen) [fig 1] and a projection device 7 (projector) [fig 1], wherein the projection device is configured to project a test image on the projection target (the liquid crystal projector 7 projects an image in accordance with the received data thereby displaying the test image on the screen 8) [0057], wherein the projection device 7 [fig 1] obtains a first gamma curve (measured gamma curve) [0083] through receiving the test image projected on the projection target 8 [fig 1] so as to obtain the first gamma curve of the test image (the liquid crystal projector 7 projects a test image of each of three primary colors RGB onto the screen 8, and the test image displayed on the screen 8 is captured by the CCD camera 9 and resultant image data is input to the PC 3 in a similar manner as in the previous example of the first embodiment. For a given color, the above process is performed for each sampling point. After completion of the process for all sampling points, the process is performed for a next color in a similar manner. Thus, a measured gamma characteristic is acquired for each of all primary colors) [0096] wherein the projection device 7 [fig 1] judges whether corresponding a plurality of difference values between the first gamma curve (measured gamma curve Go) [fig 7] and a preset gamma curve (target gamma curve Gt) [fig 7] are larger than a preset value (Go is larger than Gt) [fig 7], and correcting the first gamma curve (by image correction data calculator) [0082] to generate a second gamma curve when at least one of the plurality of difference values is larger than the preset value (gamma correction data is obtained by producing a lookup table for an input signal such that application of the gamma correction data causes the measured gamma curve Go to be converted to be equal to the target gamma curve Gt) [0084].
As of claim 2, Ioka teaches the projection device 1 [fig 1] comprises an image projection module 7 [fig 1], an image sensor 9 (CCD Camera) [fig 1], and a computing module 30 (processing unit) [fig 1], wherein, the image projection module 7 [fig 1] is configured to project the test image (the liquid crystal projector 7 projects a test image of each of three primary colors RGB onto the screen 8) [0096]; the image sensor 9 [fig 1] is configured to obtain the test image projected on the projection target 8 [fig 1] and the computing module 30 [fig 1] is coupled to the image projection module 7 [fig 1] and the image sensor 9 [fig 1], and is configured to obtain the first gamma curve [0051] according to a gray scale change [0053].
As of claim 3, Ioka teaches the test image [0055] comprises at least one of a gray scale image (0-255) [0055] and a color scale image (three primary colors RGB onto the screen 8) [0096]; a gray scale or a color scale of the test image changes with pixel distribution (for a given color, the above process is performed for each sampling point. After completion of the process for all sampling points, the process is performed for a next color in a similar manner. Thus, a measured gamma characteristic is acquired for each of all primary colors) [0096]; and the image sensor comprises a camera 9 (CCD camera) [fig 1], wherein the image sensor is configured to obtain the test image, and the gray scale change or the color scale change of the test image (displayed on the screen 8 is captured by the CCD camera 9 and resultant image data is input to the PC 3) [0096].
As of claim 9, Ioka teaches a gamma curve correction method (gamma correction) [0023] for a projection device 11 [fig 1], the gamma curve correction method comprising: projecting  (by projector 7) [fig 1] a test image on a projection target (the liquid crystal projector 7 projects an image in accordance with the received data thereby displaying the test image on the screen 8) [0057]; obtaining a first gamma curve (measured gamma curve) [0083] through receiving the test image projected (by projector 7) [fig 1] on the projection target 8 [fig 1] so as to obtain the first gamma curve of the test image (the liquid crystal projector 7 projects a test image of each of three primary colors RGB onto the screen 8, and the test image displayed on the screen 8 is captured by the CCD camera 9 and resultant image data is input to the PC 3 in a similar manner as in the previous example of the first embodiment. For a given color, the above process is performed for each sampling point. After completion of the process for all sampling points, the process is performed for a next color in a similar manner. Thus, a measured gamma characteristic is acquired for each of all primary colors) [0096], and sensing a light beam (by CCD camera 9) [fig 1] projecting the test image so as to obtain the first gamma curve of the test image (the liquid crystal projector 7 projects a test image of each of three primary colors RGB onto the screen 8, and the test image displayed on the screen 8 is captured by the CCD camera 9 and resultant image data is input to the PC 3 in a similar manner as in the previous example of the first embodiment. For a given color, the above process is performed for each sampling point. After completion of the process for all sampling points, the process is performed for a next color in a similar manner. Thus, a measured gamma characteristic is acquired for each of all primary colors) [0096]; judging (by projector 7) [fig 1] whether corresponding a plurality of difference values between the first gamma curve (measured gamma curve Go) [fig 7] and a preset gamma curve (target gamma curve Gt) [fig 7] are larger than a preset value (Go is larger than Gt) [fig 7]; and correcting the first gamma curve (by image correction data calculator) [0082] to generate a second gamma curve when at least one of the difference values is larger than the preset value (gamma correction data is obtained by producing a lookup table for an input signal such that application of the gamma correction data causes the measured gamma curve Go to be converted to be equal to the target gamma curve Gt) [0084].
As of claim 10, Ioka teaches the projection device 1 [fig 1] comprises an image projection module 7 [fig 1], an image sensor 9 (CCD Camera) [fig 1], and a computing module 30 (processing unit) [fig 1], coupled to the image projection module 7 [fig 1] and the image sensor 9 [fig 1], and the gamma curve correction method further comprises: the computing module 30 [fig 1] obtaining the first gamma curve [0051] according to a gray scale change [0053].
As of claim 11, Ioka teaches the test image [0055] comprises at least one of a gray scale image (0-255) [0055] and a color scale image (three primary colors RGB onto the screen 8) [0096]; a gray scale or a color scale of the test image changes with pixel distribution (for a given color, the above process is performed for each sampling point. After completion of the process for all sampling points, the process is performed for a next color in a similar manner. Thus, a measured gamma characteristic is acquired for each of all primary colors) [0096]; and the image sensor comprises a camera 9 (CCD camera) [fig 1], wherein the image sensor is configured to obtain the test image, and the gray scale change or the color scale change of the test image (displayed on the screen 8 is captured by the CCD camera 9 and resultant image data is input to the PC 3) [0096].
Allowable Subject Matter
Claims 4-8, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable earlier drawing objection and 112(b) rejection is successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claims 4, 12, the closest prior art Ioka et al. (US 2005/0103976 A1; Ioka) teaches a projector having an image correction data calculator 1 mainly includes: a personal computer (PC) 3 serving as processing means for executing an operating system and an image correction data calculation program to implement an image correction data calculation method according to the first embodiment of the invention and also serving as characteristic measurement means; an image correction unit 5 serving as image correction means for correcting an image signal output from the PC 3 in accordance with image correction data; a liquid crystal projector (referred to simply as a "projector" in the drawings and hereinafter in the present description) 7 serving as an image display device and image display means for projecting an image in accordance with image data output from the image correction unit 5 and also serving as characteristic measurement means; a screen 8 serving as an image display device and image display means for displaying the image projected by the liquid crystal projector 7; and a CCD (Charge Coupled Device) camera 9 serving as image capture means for capturing an image displayed on the screen 8 and also serving as characteristic measurement means. The PC 3 includes, at least, an image input board 32 for inputting, to the PC 3, a digital image signal output from the CCD camera 9, a processing unit 30 serving as analysis means for calculating image correction data on the basis of the image signal input via the image input board 32 by executing the image correction data calculation program and also serving to execute the operating system and other processing, a correction data transfer board 33 for transferring gamma correction data, which is image correction data calculated by the processing unit 30, to the image correction unit 5, and a graphic board 31 serving as image output means for outputting, under the control of the processing unit 30, an analog signal including R (Red), G (Green) and B (Blue) components in a VGA (Video Graphics Array) format to the image correction unit 5. Ioka does not anticipate or render obvious, alone or in combination, the test image comprises a plurality of sub-test images having different gray scale values, and the sub-test images are projected sequentially.
Claims 5, 13 are allowed as being dependent on claims 4, 12 respectively.
As of claim 6, the closest prior art Ioka et al. (US 2005/0103976 A1; Ioka) teaches a projector having an image correction data calculator 1 mainly includes: a personal computer (PC) 3 serving as processing means for executing an operating system and an image correction data calculation program to implement an image correction data calculation method according to the first embodiment of the invention and also serving as characteristic measurement means; an image correction unit 5 serving as image correction means for correcting an image signal output from the PC 3 in accordance with image correction data; a liquid crystal projector (referred to simply as a "projector" in the drawings and hereinafter in the present description) 7 serving as an image display device and image display means for projecting an image in accordance with image data output from the image correction unit 5 and also serving as characteristic measurement means; a screen 8 serving as an image display device and image display means for displaying the image projected by the liquid crystal projector 7; and a CCD (Charge Coupled Device) camera 9 serving as image capture means for capturing an image displayed on the screen 8 and also serving as characteristic measurement means. The PC 3 includes, at least, an image input board 32 for inputting, to the PC 3, a digital image signal output from the CCD camera 9, a processing unit 30 serving as analysis means for calculating image correction data on the basis of the image signal input via the image input board 32 by executing the image correction data calculation program and also serving to execute the operating system and other processing, a correction data transfer board 33 for transferring gamma correction data, which is image correction data calculated by the processing unit 30, to the image correction unit 5, and a graphic board 31 serving as image output means for outputting, under the control of the processing unit 30, an analog signal including R (Red), G (Green) and B (Blue) components in a VGA (Video Graphics Array) format to the image correction unit 5. Ioka does not anticipate or render obvious, alone or in combination, the storage device is coupled to the computing module and is configured to store the preset gamma curve and the first gamma curve, wherein the image projection module projects the test image according to the first gamma curve stored in the storage device.
Claim 7 is allowed as being dependent on claim 6.
As of claim 8, the closest prior art Ioka et al. (US 2005/0103976 A1; Ioka) teaches a projector having an image correction data calculator 1 mainly includes: a personal computer (PC) 3 serving as processing means for executing an operating system and an image correction data calculation program to implement an image correction data calculation method according to the first embodiment of the invention and also serving as characteristic measurement means; an image correction unit 5 serving as image correction means for correcting an image signal output from the PC 3 in accordance with image correction data; a liquid crystal projector (referred to simply as a "projector" in the drawings and hereinafter in the present description) 7 serving as an image display device and image display means for projecting an image in accordance with image data output from the image correction unit 5 and also serving as characteristic measurement means; a screen 8 serving as an image display device and image display means for displaying the image projected by the liquid crystal projector 7; and a CCD (Charge Coupled Device) camera 9 serving as image capture means for capturing an image displayed on the screen 8 and also serving as characteristic measurement means. The PC 3 includes, at least, an image input board 32 for inputting, to the PC 3, a digital image signal output from the CCD camera 9, a processing unit 30 serving as analysis means for calculating image correction data on the basis of the image signal input via the image input board 32 by executing the image correction data calculation program and also serving to execute the operating system and other processing, a correction data transfer board 33 for transferring gamma correction data, which is image correction data calculated by the processing unit 30, to the image correction unit 5, and a graphic board 31 serving as image output means for outputting, under the control of the processing unit 30, an analog signal including R (Red), G (Green) and B (Blue) components in a VGA (Video Graphics Array) format to the image correction unit 5. Ioka does not anticipate or render obvious, alone or in combination, the preset value is equal to 5% of the gamma value of the preset gamma curve.
As of claim 14, the closest prior art Ioka et al. (US 2005/0103976 A1; Ioka) teaches a projector having an image correction data calculator 1 mainly includes: a personal computer (PC) 3 serving as processing means for executing an operating system and an image correction data calculation program to implement an image correction data calculation method according to the first embodiment of the invention and also serving as characteristic measurement means; an image correction unit 5 serving as image correction means for correcting an image signal output from the PC 3 in accordance with image correction data; a liquid crystal projector (referred to simply as a "projector" in the drawings and hereinafter in the present description) 7 serving as an image display device and image display means for projecting an image in accordance with image data output from the image correction unit 5 and also serving as characteristic measurement means; a screen 8 serving as an image display device and image display means for displaying the image projected by the liquid crystal projector 7; and a CCD (Charge Coupled Device) camera 9 serving as image capture means for capturing an image displayed on the screen 8 and also serving as characteristic measurement means. The PC 3 includes, at least, an image input board 32 for inputting, to the PC 3, a digital image signal output from the CCD camera 9, a processing unit 30 serving as analysis means for calculating image correction data on the basis of the image signal input via the image input board 32 by executing the image correction data calculation program and also serving to execute the operating system and other processing, a correction data transfer board 33 for transferring gamma correction data, which is image correction data calculated by the processing unit 30, to the image correction unit 5, and a graphic board 31 serving as image output means for outputting, under the control of the processing unit 30, an analog signal including R (Red), G (Green) and B (Blue) components in a VGA (Video Graphics Array) format to the image correction unit 5. Ioka does not anticipate or render obvious, alone or in combination, a storage device configured to store the preset gamma curve and the first gamma curve, and the gamma curve correction method further comprises: the image projection module projecting the test image according to the first gamma curve stored in the storage device.
Claim 15 is allowed as being dependent on claim 14.
As of claim 16, the closest prior art Ioka et al. (US 2005/0103976 A1; Ioka) teaches a projector having an image correction data calculator 1 mainly includes: a personal computer (PC) 3 serving as processing means for executing an operating system and an image correction data calculation program to implement an image correction data calculation method according to the first embodiment of the invention and also serving as characteristic measurement means; an image correction unit 5 serving as image correction means for correcting an image signal output from the PC 3 in accordance with image correction data; a liquid crystal projector (referred to simply as a "projector" in the drawings and hereinafter in the present description) 7 serving as an image display device and image display means for projecting an image in accordance with image data output from the image correction unit 5 and also serving as characteristic measurement means; a screen 8 serving as an image display device and image display means for displaying the image projected by the liquid crystal projector 7; and a CCD (Charge Coupled Device) camera 9 serving as image capture means for capturing an image displayed on the screen 8 and also serving as characteristic measurement means. The PC 3 includes, at least, an image input board 32 for inputting, to the PC 3, a digital image signal output from the CCD camera 9, a processing unit 30 serving as analysis means for calculating image correction data on the basis of the image signal input via the image input board 32 by executing the image correction data calculation program and also serving to execute the operating system and other processing, a correction data transfer board 33 for transferring gamma correction data, which is image correction data calculated by the processing unit 30, to the image correction unit 5, and a graphic board 31 serving as image output means for outputting, under the control of the processing unit 30, an analog signal including R (Red), G (Green) and B (Blue) components in a VGA (Video Graphics Array) format to the image correction unit 5. Ioka does not anticipate or render obvious, alone or in combination, the preset value is equal to 5% of the gamma value of the preset gamma curve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art HISANO (US 20190335146 A1) teaches an information processing device including an input unit, a setting unit, and a generation unit. An image information item of an image to be a projection target is input to the input unit. The setting unit sets a superimposition region at a predetermined position in the image to be the projection target. The generation unit generates, on the basis of the input image-information item, a base image that contains an image of the set superimposition region, and a superimposition image that is superimposed onto the image of the superimposition region in the base image;
- Prior Art Chang et al. (US 20160351165 A1) teaches a display driver which includes an interpolation operation unit and a gamma circuit. The interpolation operation unit is configured to receive two gamma reference curves, and perform an interpolation operation on the two gamma reference curves to generate a plurality of gamma curves. The gamma circuit is configured to select one of the generated gamma curves based on a user selection signal, and drive the display panel to display the image based on the selected gamma curve, so as to adjust a color temperature of the image based on the user selection signal. Color temperatures of the generated gamma curves are distinct, and the generated gamma curves have the same gamma value. Furthermore, a method for adjusting a color temperature of an image is also provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882